Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 1 of 20




            EXHIBIT 1
         Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 2 of 20



                       SETTLEMENT AGREEMENT AND RELEASE


        This Settlement Agreement and Release (the “Agreement”) is entered into between

Mental Health & Wellness Coalition, Erik X., Tina Y., Jacob Z., Harrison Fowler, Rose A., and

Sofia B. (“Plaintiffs”) and the Board of Trustees of the Leland Stanford Junior University

(“Stanford”) effective as of the last date on which it is signed by Stanford or any of the Plaintiffs

(the “Effective Date”).


                                            RECITALS


        1.      The named plaintiffs in the original and amended complaints are a coalition of

Stanford student groups and seven individuals who are current or former Stanford students. Five

current or former students of Stanford are also identified in the complaints as interested parties.

This group is collectively referred to herein as “Plaintiffs.”


        2.      A dispute has arisen between Stanford and Plaintiffs regarding whether Stanford

employs policies, practices, and procedures that discriminate against students with mental health

disabilities.


        3.      On May 17, 2018, Plaintiffs filed a class action complaint for injunctive and

declaratory relief against Stanford in the United States District Court for the Northern District of

California, numbered therein as 5:18-cv-02895-NC (the “Action”), and on July 16, 2018,

Plaintiffs filed an Amended Complaint (together, “Complaints”). The Complaints brought seven

causes of action against Stanford for violations of (1) Title III of the Americans with Disabilities

Act (42 U.S.C. § 12182, et seq.); (2) Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §

794, et seq.); (3) the Fair Housing Act (42 U.S.C. § 3601, et seq.); (4) the Unruh Civil Rights Act



                                                  1
         Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 3 of 20



(California Civil Code § 51, et seq.); (5) California Government Code § 11135; and (6) the

California Fair Employment and Housing Act (California Government Code § 12900 et seq.);

and (7) for declaratory relief.


       4.      The parties participated in a mediation process under the supervision of Cathy

Yanni of JAMS, which all parties agreed was a confidential process, and for which all

confidentiality obligations survive execution of the Agreement.


       5.      Stanford and Plaintiffs now desire to settle all disputes between them, including

their individual claims alleged in the Complaints. No class has been certified in the Action and

this Agreement is not intended to settle the claims of any member of the putative plaintiff class

described in the Complaints other than Plaintiffs.


       Accordingly, in consideration of the mutual promises and covenants contained herein,

Stanford and Plaintiffs agree as follows:


                                              AGREEMENT


         1.      NO ADMISSION OF LIABILITY. The Agreement is a compromise and

 settlement of disputed claims, and nothing herein may be construed as an admission by either

 Stanford or Plaintiffs as to any claim, cause of action, or issue of law or fact, or as to the

 strength or weakness of any party’s position in the lawsuit.


         2.    DISMISSAL OF THE ACTION. The parties shall prepare and execute a

 stipulation and proposed order requesting that this action be dismissed (the “Stipulation of

 Dismissal”). The Stipulation of Dismissal will be prepared in accordance with Federal Rule of

 Civil Procedure 41. The Stipulation of Dismissal will request that the Complaints be dismissed


                                                  2
       Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 4 of 20



with prejudice as to Plaintiffs and that the Complaints be dismissed without prejudice as to the

unnamed class members. Within five business days after the Effective Date, Plaintiffs shall file

the Stipulation of Dismissal.


       3.    CONSIDERATION.


             a. Stanford’s Policies and Procedures


                     i. Involuntary Leave of Absence and Return Policy. Stanford will adopt

                         and comply with the terms of the Involuntary Leave of Absence and

                         Return Policy (the “Policy”) attached hereto as Exhibit 1.


                     ii. Voluntary Leave as an Alternative to Involuntary Leave. Stanford will

                         give students who are being considered for an involuntary leave the

                         alternative of taking a voluntary leave, following issuance of the

                         written notice described in section I.A.2 of the Involuntary Leave of

                         Absence and Return Policy. While there may be differences in the

                         terms and conditions for each student’s leave, Stanford will not

                         discriminate against students with mental health disabilities who elect

                         to take such a voluntary leave, as required by law. The voluntary leave

                         policy and form will be amended to allow a two business day

                         revocation period and include information on how to revoke. The

                         revocation must be in writing and delivered in person or via email to

                         the appropriate officials: the Lead Residence Dean and either the Dean

                         of Students (if the student is an undergraduate student) or the Director

                         of the Graduate Life Office (if the student is a graduate student) no


                                               3
Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 5 of 20



              later than two business days after the student has signed the voluntary

              leave of absence form. Students who are hospitalized and do not have

              access to text, email, or other modes of written electronic

              communication or an individual who can deliver a written revocation

              may use a reasonable alternate method of communicating their

              revocation so long as it is timely received by the above-named

              officials. The voluntary leave of absence, including agreed-upon

              restrictions, will remain in effect for one week after the date of

              revocation, unless the above-named officials and the student agree in

              writing to an earlier date to terminate the leave.


          iii. Stanford will review its visit and communication procedures for

              students who are in psychiatric hospitals to ensure compliance with all

              applicable law.


     b. Administrative Commitments


           i. Process Resource. Stanford shall ensure that a Process Resource (as

              described in the Policy) is available to answer any student questions

              about the process set forth in the Policy from referral through

              reenrollment to Stanford.


           ii. OAE Capacity. Stanford shall ensure that its Office of Accessible

              Education (OAE) maintains sufficient staffing and capacity such that

              staff members with expertise and training in working with students

              with mental health disabilities are available to assist students with


                                     4
Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 6 of 20



              mental health disabilities in considering possible reasonable

              accommodations that may allow students to avoid taking a leave of

              absence.


          iii. OAE Website. Stanford will continue to include easy-to-find non-

              exhaustive lists of academic, administrative, and housing

              accommodations on its OAE website. Listed accommodations shall

              include without limitation: reduced courseload, changes after add/drop

              deadline, class recording of missed classes, extensions for

              assignments, extensions of time to respond to administrative requests,

              changing rooms, single rooms, and emotional support and service

              animal-related accommodations.


          iv. Threat Assessment Team. Stanford shall continue to have an

              individual with expertise in mental health care as a standing member

              of its Threat Assessment Team.


          v. Enrollment in JED Campus. Stanford has registered for and is actively

              enrolling in the JED Campus program, a four-year strategic

              partnership with The Jed Foundation.


          vi. Staff Training. Stanford shall provide training to all current and

              incoming University personnel who are likely to be directly involved

              in implementing the processes set forth in the Policy regarding the

              Policy and Stanford’s obligations to students with mental health

              disabilities under federal and state anti-discrimination and disability


                                    5
Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 7 of 20



                  laws. Updates and refreshers will be provided at least annually as part

                  of staff professional training. Prior to providing the initial training

                  after execution of the Agreement, Stanford shall deliver a copy of the

                  training materials to Plaintiffs’ counsel, Disability Rights Advocates

                  (DRA), who may submit comments on the materials within six

                  business days. Stanford will consider in good faith concerns or

                  suggestions raised in the comments but is not under any obligation to

                  implement them.


     c. Continuing Jurisdiction. The Court shall maintain jurisdiction over the parties

        for purposes of enforcing the terms of this Agreement for two years, and

        Stanford’s commitments under this Section 3 shall extend for the same time

        period.


     d. Reporting. During the time period in which the Court maintains jurisdiction

        over the parties, Stanford shall provide Plaintiffs’ counsel with semi-annual

        reports that set forth the following information related to implementation of

        the Policy:


             i. The number of students in each reporting period who were considered

                  for an involuntary leave of absence;


            ii. The number of students in each reporting period who were placed on

                  an involuntary leave of absence;




                                         6
Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 8 of 20



           iii. For each student placed on an involuntary leave of absence, Stanford

                will provide Plaintiffs’ counsel redacted summaries describing the

                basis for the involuntary leave of absence, a description of any

                reasonable accommodations or modifications discussed with the

                student prior to placing the student on an involuntary leave of absence,

                and, if applicable, the criteria the student must satisfy for readmission;


           iv. The number of students in each reporting period who, while on an

                involuntary leave of absence, requested reenrollment; and


            v. The number of students in each reporting period who, following an

                involuntary leave of absence, were reenrolled.


           vi. The summaries described in sub-paragraph iii will be treated as

                “Attorneys’ Eyes Only,” reviewed only by Plaintiffs’ counsel and its

                staff. Plaintiffs’ counsel is prohibited from reviewing or discussing

                the content of the summaries with their clients, any Stanford student,

                or anyone other than Stanford’s counsel, except that Plaintiffs’ counsel

                may disclose their broad conclusions concerning the issues addressed

                in sub-paragraph iii as reasonably necessary for monitoring of this

                settlement to the Plaintiff-side signatories to this Agreement, who by

                signing the Agreement agree not to disclose such information to

                anyone else.


     e. Payments for Attorneys’ Fees and Costs. Stanford shall pay Plaintiffs’

        attorneys’ fees and costs totaling $495,000. Stanford shall make this payment


                                      7
           Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 9 of 20



                      within 30 calendar days from the date on which the Court enters the order

                      dismissing the Action in accordance with Paragraph 2. The payment will be

                      made in one lump sum to DRA via wire transfer to the account identified to

                      Stanford in writing by DRA.


           4.     RELEASE BY PLAINTIFFS. Plaintiffs forever discharge and release Stanford,

    and each of Stanford’s affiliates and successors-in-interest, and its and their trustees, directors,

    employees, faculty, students, officers, attorneys, agents, insurers, and contractors providing

    services in connection with Stanford’s operations, from any and all claims, causes of action, or

    obligations relating to the facts alleged giving rise to the claims made in Plaintiffs’ First

    Amended Complaint arising prior to the Effective Date, including without limitation any claims

    that Plaintiffs have asserted or could assert based on the facts alleged in the Complaints.

    Plaintiffs represent that they are not currently aware of any other claims they may have against

    the Stanford releasees described herein.1


           5.     ATTORNEYS’ FEES AND COSTS. Without limiting the generality of

    Paragraph 4, the releases set forth therein are intended to include all claims for attorneys’ fees

    and costs incurred in or related to the Action and this Agreement.


           6.     UNKNOWN OR UNSUSPECTED CLAIMS. Plaintiffs each understand and

    acknowledge that the releases set forth herein are given with knowledge of and intent to

    expressly waive all rights provided by California Civil Code section 1542, which provides:




1




                                                     8
        Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 10 of 20



         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
         CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
         FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
         KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
         OR HER SETTLEMENT WITH THE DEBTOR.

 Being aware of said Civil Code section, Stanford and Plaintiffs each expressly waive any rights

 that they may have under that statute, as well as under any other analogous state or federal law

 or regulation or any common law principles of similar effect, with respect to the releases at

 paragraph 4 in this Agreement.


       7.      DISPUTE RESOLUTION. In the event any party to this Agreement believes

another party to the Agreement has breached its obligations under the Agreement, Stanford and

Plaintiffs agree to meet and confer in good faith in order to resolve the dispute. In the event the

parties are unable to resolve the dispute through the meet and confer process, Stanford and

Plaintiffs agree to attempt to resolve the dispute through non-binding mediation by submitting

the dispute to JAMS in San Francisco. Stanford and Plaintiffs shall request that Cathy Yanni be

assigned as the mediator. If Ms. Yanni is unavailable, Stanford and Plaintiffs shall mutually

agree upon another JAMS mediator. Stanford and Plaintiffs agree that the parties may not

commence any litigation related to this Agreement unless and until the parties have attempted in

good faith, and failed, to resolve their dispute through both the meet and confer process and non-

binding mediation. In the event the parties are unable to resolve their dispute through the meet

and confer process and non-binding mediation, the parties agree to submit the dispute for binding

resolution to Magistrate Judge Nathanael Cousins of the Federal District Court for the Northern

District of California under the Court’s continuing jurisdiction, or, if Judge Cousins is

unavailable, to the jurisdiction of a judge assigned by the Court through its normal assignment

processes. If the dispute gets to the Court stage, reasonable attorneys’ fees and costs may be



                                                 9
        Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 11 of 20



awarded by the Court to any party to the Agreement, as and if appropriate, given the outcome.

For the avoidance of doubt in any dispute proceedings, the parties agree that the Agreement is

not a record under the Family Educational Rights and Privacy Act of 1974 (FERPA).


       8.      AUTHORITY TO EXECUTE AGREEMENT. Stanford and Plaintiffs each

represent and warrant that: (a) they have made such investigation of the facts and matters

pertaining to this Agreement as they deem necessary; (b) they have had the opportunity to

consult with their attorneys regarding the contents of this Agreement and the advisability of

entering into it; (c) they have not assigned or otherwise transferred any of the claims, rights, or

causes of action released by this Agreement; and (d) the person signing this Agreement on their

behalf is fully authorized to do so and has the power to bind them to the obligations and

commitments set forth in this Agreement.


       9.      APPLICABLE LAW. This Agreement shall be construed and enforced in

accordance with California law. Any controversy or claim arising out of or relating to this

Agreement, or the breach thereof, shall be brought solely in the United States District Court for

the Northern District of California.


       10.     INTEGRATION. This Agreement contains the entire agreement among the

parties concerning the matters referred to in this Agreement and supersedes all prior agreements,

understandings, negotiations, and discussions, whether oral or written. There are no

representations or other agreements between the parties in connection with the subject matter

hereof except as specifically set forth herein.


       11.     BINDING AGREEMENT. This Agreement is binding on and will inure to the

benefit of the parties hereto and their respective successors, heirs, executors, and administrators.


                                                  10
    Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 12 of 20




        12.     COUNTERPARTS. This Agreement may be executed in counterparts, each of

which shall be deemed an original. A signature by facsimile or email transmission shall have the

same force and effect as an original.


       IN WITNESS WHEREOF, the parties through their authorized representatives have

executed this Agreement on the dates set forth below.



                                           THE BOARD OF TRUSTEES OF THE LELAND
                                                     STANFORD JUNIOR UNIVERSITY

                                                                               -1
                                                 I


              q/1s/ /Cf ,
                                                                           /         /   7                        /
                                                i    I  I
                                                             J/. •
                                                                   A
                                                                      0



                                                                          L"'.{ :.
                                                                            .•,
                                                                                                ........ I -
                                                                                             •1 , , , , . ~   (
    Dated:                   2019       By: _ _ _ _ __ _ ___,..,,,~lt._... _ ,----'-1'--'--""g- ~c +.-'_
                                                       , ( _ __   {


                                                                                                                      _   _

                                                         Debq],tiinwalt                          - "
                                               General CoJmsel, Stanford University




                                          MENTAL HEALTH & WELLNESS COALITION



    Dated: _ _ __ _, 2019


                                        By:--- -- - - - -- - -- - - - -



                                        Printed Name: _ __ _ _ _ _ _ _ __ _ _




  PLAINTIFFS' SIGNATURE PAGE FOLLOWS IN A CONFIDENTIAL APPENDIX




                                                11
DocuSign Envelope ID: 15E35991-28DF-46D7-9707-60A4062BA423
                      Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 13 of 20



                     12.      COUNTERPARTS. This Agreement may be executed in counterparts, each of

             which shall be deemed an original. A signature by facsimile or email transmission shall have the

             same force and effect as an original.


                     IN WITNESS WHEREOF, the parties through their authorized representatives have

             executed this Agreement on the dates set forth below.



                                                              THE BOARD OF TRUSTEES OF THE LELAND
                                                                  STANFORD JUNIOR UNIVERSITY



                  Dated: _____________, 2019                 By: _________________________________________
                                                                               Debra Zumwalt
                                                                     General Counsel, Stanford University




                                                              MENTAL HEALTH & WELLNESS COALITION


                           September 20
                  Dated: _____________, 2019


                                                             By: _________________________________________


                                                                         Caroline Zha
                                                             Printed Name: ________________________________




                PLAINTIFFS’ SIGNATURE PAGE FOLLOWS IN A CONFIDENTIAL APPENDIX




                                                                  11
        Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 14 of 20




                                             EXHIBIT 1
Leave of Absence
Involuntary Leave of Absence and Return Policy
Stanford University is committed to the safety, health and well‐being of the campus community. The
University recognizes that students may experience situations that significantly limit their ability to
function successfully or safely in their role as students. In such circumstances, students should consider
requesting a leave of absence. A leave of absence permits students to take a break from the University
and their studies, so that they may address the issues that led to the need for the leave and later return
to the University with an enhanced opportunity to achieve their educational goals. Students will be
given the option to take a voluntary leave of absence before a decision is made with respect to an
involuntary leave.

I.      Involuntary Leave of Absence
Requiring a student to take a leave of absence is rare and, subject to Section III, only happens when
current medical knowledge and/or the best available objective evidence indicates to the Senior
Associate Vice Provost and Dean of Students or their designee (hereinafter, Dean of Students) that there
is a significant risk to the student’s health or safety or the health or safety of others, or the student’s
behavior severely disrupts the University environment, and no reasonable accommodations can
adequately reduce that risk or disruption.

Consistent with Stanford’s Nondiscrimination Policy, Stanford prohibits unlawful discrimination on the
basis of any type of disability or any other characteristic protected by applicable law in the
administration of the University’s programs and activities. Stanford offers a range of resources, support
services and accommodations to address the physical and mental health needs of students. However,
on rare occasion, a student’s needs may require a level of care that exceeds the care the University can
appropriately provide. Where current knowledge about the individual’s medical condition and/or the
best available objective evidence indicates that a student poses a significant risk to the health or safety
of a member of the University community, where a student is unable or unwilling to carry out
substantial self‐care obligations and poses a significant risk to their own safety not based on mere
speculation, stereotypes, or generalizations, or where a student’s behavior severely disrupts the
University environment and the student does not want to take a voluntary leave, the Dean of Students
has the authority to place a student on an involuntary leave of absence. Before placing any student on
an involuntary leave of absence, Stanford will conduct an individualized assessment, consulting with the
Office of Accessible Education (OAE) to determine if there are reasonable accommodations that would
permit the student to continue to participate in the University community without taking a leave of
absence.

The Dean of Students may be notified about a student who may meet the criteria of an involuntary
leave of absence from a variety of sources including, but not limited to, the student, the student’s
academic advisor, Residential Education staff, an academic department, or a member of the University’s
threat assessment team. If the Dean of Students deems it appropriate, these procedures will be
initiated.



                                                     1
Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 15 of 20



A.       Procedures for Placing a Student on an Involuntary Leave of Absence
1. The Dean of Students will consult with the Office of Accessible Education (OAE) prior to
   making a decision to impose an involuntary leave of absence.

2. The Dean of Students will issue a notice to the student in writing that an involuntary leave of
   absence is under consideration. The written notice will include the reason(s) why the
   student is being considered for an involuntary leave, contact information for OAE, which can
   provide information about accommodations, and a copy of this policy. In addition, the
   notice will provide contact information for the Process Resource, an administrator outside
   of the decision‐making process with knowledge of Stanford’s involuntary leave of absence
   process who will serve as a neutral process resource to answer any student questions about
   the process from referral through reenrollment to Stanford. In the written notice, the
   student will be encouraged to respond before a decision regarding a leave of absence is
   made and will be given a specified time period within which to do so.

3. The Dean of Students will consider potential accommodations and/or modifications that
   could obviate the need for an involuntary leave of absence, such as the option to take a
   voluntary leave of absence, academic accommodations, housing and dining
   accommodations, and modifications to University policies, rules, and regulations. Examples
   of academic, administrative, and housing accommodations that may be facilitated through
   the Office of Accessible Education (OAE) can be found on the OAE website.

4. The student may be asked to execute an Exchange of Confidential Information Consent
   Form providing Stanford personnel temporary authority to get information from the
   student’s healthcare provider(s) regarding issues relevant and appropriate to the
   consideration of an involuntary leave of absence when there is a need for the University to
   have access to that information as part of the interactive process and individualized
   assessment. If a student refuses to execute an Exchange of Confidential Information
   Consent Form or to respond within the timeframe set by the Dean of Students, the Dean
   may proceed with the assessment based on information in the Dean’s possession at the
   time.

5. The Dean of Students will also confer, as feasible and when appropriate in a particular
   matter, with individuals regarding the need for an involuntary leave of absence. Although
   each case will vary, conferring individuals could include:
       a. Residence Deans, or Graduate Life Office Deans;
       b. Faculty members;
       c. Academic advisors;
       d. With appropriate authorization, representatives from Stanford’s Vaden Health
           Center (Vaden);
       e. With appropriate authorization, the student’s treatment provider(s) or other health
           care professionals;
       f. Member(s) of the University’s threat assessment team; and/or
       g. Such other individuals as may be appropriate in an individual matter.

     In each case, the Dean of Students will confer with a representative from the Office of
     Accessible Education (OAE) with expertise in mental health disabilities.


                                             2
Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 16 of 20



6. Particular attention will be paid to the criteria for imposing an involuntary leave of absence,
   specifically:
       a. whether current knowledge about the individual’s medical condition and/or the
            best available objective evidence indicates that a student poses a significant risk to
            the health or safety of a member of the University community;
       b. whether a student is unable or unwilling to carry out substantial self‐care
            obligations and poses a significant risk to their own safety not based on mere
            speculation, stereotypes, or generalizations; and/or
       c. whether a student’s behavior severely disrupts the University environment.

     The individualized assessment as to each factor, based on reasonable judgment that relies
     on current medical knowledge or on the best available objective evidence, should
     ascertain: the nature, duration, and severity of the risk or disruption; the probability that
     the risk or disruption will actually occur; and whether reasonable modifications of policies,
     practices, or procedures will adequately mitigate the risk or disruption so as to eliminate
     the need for an involuntary leave of absence.

7. The Dean of Students will give significant weight to the opinion of the student’s treatment
   provider(s), including those identified by the student, regarding the student’s ability to
   function academically and safely at the University with or without reasonable
   accommodations. If the Dean of Students determines that the information provided by the
   treatment provider(s) is incomplete, requires further explanation or clarification, or is
   inconsistent with other information in the student’s record, the Dean of Students, with
   proper authorization, will contact the treatment provider(s) to obtain additional
   information. In certain circumstances, the University may require the student to undergo an
   additional evaluation by an independent and objective professional designated by Stanford,
   if the Dean of Students believes it will facilitate a more informed decision.

8. Following these consultations and based on a review of the relevant documentation and
   information available, the Dean of Students will make a decision as to whether the student
   should be placed on an involuntary leave of absence, and will provide written notice of this
   decision to the student. The written notice of decision will include information about the
   student’s right to appeal and to reasonable accommodations during the appeal process. The
   review and notice of decision under this policy should be done in a reasonably timely
   manner. Where students have been asked to remain away from the University while the
   review is underway, every effort will be made by the Dean of Students to reach a decision
   within one week, provided the student responds in a timely manner to requests for
   information and, if appropriate, evaluation.
       a. If an involuntary leave of absence is imposed. The written notice of decision to the
           student will set forth the basis for the decision and a time‐frame for when the
           student must leave the University and when they may be eligible to return to the
           University and the conditions and/or requirements the student will need to satisfy
           to be eligible for return. The written notice will also inform the student of their right
           to reasonable accommodations in the return process and will provide contact
           information for OAE and the Process Resource. The length of the leave will be
           determined on an individual basis.
       b. If an involuntary leave of absence is not imposed. The Dean of Students may impose
           conditions and/or requirements under which the student is allowed to remain at the
           University.

                                             3
Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 17 of 20



9. Within one week of receiving the decision of the Dean of Students, the student may submit
   an appeal of the decision in writing to the Vice Provost for Student Affairs or the Vice
   Provost’s designee, who may not be the Dean of Students. The written request for appeal
   must specify the particular substantive and/or procedural basis for the appeal, and must be
   made on grounds other than general dissatisfaction with the decision of the Dean of
   Students. The review by the Vice Provost for Student Affairs or the Vice Provost’s designee
   will be limited to the following considerations:
        a. Were the proper facts and criteria brought to bear on the decision?
        b. Is there any new information not previously available to the student that may
             change the outcome of the decision‐making process?
        c. Were there any procedural irregularities that materially affected the outcome of the
             matter to the detriment of the appellant?
        d. Given the proper facts, criteria, and procedures, was the decision a reasonable one?

     After reviewing the matter fully, the Vice Provost for Student Affairs or the Vice Provost’s
     designee will issue a written decision affirming, modifying, or reversing the decision to place
     the student on an involuntary leave of absence. The Vice Provost’s decision shall be final,
     and no other appeals or grievance procedures are available.


B.       Implications of an Involuntary Leave of Absence
1. Student status. Students on a leave of absence generally retain their admitted student
   status; however, they are not registered and therefore do not have the rights and privileges
   of registered students.

2. Housing. Consistent with Stanford’s policies and procedures, students assigned to a
   University residence are subject to the terms of the University Residence Agreement.
   However, as set forth on the Registrar’s Office Leave of Absence website, students with
   medical disabilities (including mental health disabilities) that require University medical
   services may petition to remain in campus housing for one term while on leave. Students
   who leave the University before the end of a term may be eligible to receive refunds of
   portions of their housing charges. Eligibility criteria for refunds are set forth in the Residence
   Agreement which is found on the Residence Agreement website.

3. Effective date(s) of leave. A student must leave the University within the timeframe set forth
   by the Dean of Students. The leave will remain in effect until (1) it is determined after an
   individualized assessment that the student is able to return to the University with or without
   reasonable accommodations and (2) the student has complied with any University
   requirements applicable to all students returning from a leave and all of the conditions
   mandated by the Dean of Students and/or the Vice Provost.

4. Notification. At any time during the leave process, the Dean of Students may notify a
   student’s parent, guardian, emergency contact, or other individual, consistent with the law,
   if notification is deemed appropriate.




                                             4
        Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 18 of 20




        5. Association with the University while on leave. Unless expressly permitted by the Dean of
           Students in writing, students on an involuntary leave of absence are not permitted to be
           present at the University and are not permitted to engage in any University‐related
           activities, including on‐campus employment.

        6. Coursework taken while on leave. Consistent with Stanford’s policies and procedures,
           academic credit for work done elsewhere may be allowed towards a Stanford degree.
           Students should refer to the “Transfer Work” section of the Stanford Bulletin and consult
           with the Registrar’s Office and their department prior to taking any coursework while on an
           involuntary leave of absence.

        7. SUnet ID privileges. Unless expressly prohibited by the Dean of Students in writing, students
           on leave generally may retain their SUnet ID privileges, including their Stanford email
           account.

        8. Transcript notation. Students on a leave of absence will have a notation on their transcript
           that reads “Leave of Absence.”

        9. Tuition and fees. Consistent with Stanford’s policies and procedures, students who leave the
           University before the end of a term may be eligible to receive refunds of portions of their
           tuition. See the Registrar’s Tuition Refunds page for a schedule of refunds.

        10. Meal Plan. Consistent with Stanford’s policies and procedures, a meal plan refund is based
            on the date when a student moves out of University residence and is approved under
            conditions as specified in the Residence Agreement. Students with questions about
            residential meal plan refunds should contact the central office of Stanford Dining.

        11. Visa Status. International students (F‐1 and J‐1 Visa holders) placed on an involuntary leave
            of absence must speak with a Bechtel International Center advisor regarding their visa
            status.


II.     Request for Reenrollment
         A.      For general requirements applicable to all students returning to Stanford after a leave of
absence, undergraduate students should refer to the Returning to Stanford website. Graduate students
should consult with their academic department and a Graduate Life Office Dean. In addition to the
general requirements all students must meet when returning to Stanford after a leave of absence, as
well as any conditions mandated by the Dean of Students and/or the Vice Provost for return from an
involuntary leave of absence as outlined below in section II.C, students seeking to return from an
involuntary leave of absence for reasons of personal or community health and safety may be required to
submit additional documentation related to the factors set forth in section I.A.6 as part of an
individualized assessment. OAE will work with the students to provide reasonable accommodations in
the reenrollment process as necessary.




                                                    5
         Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 19 of 20



        B.      A student must make a written request to the Dean of Students to return to the
University. Generally, a student will not be allowed to return until one full quarter has elapsed or until
the leave period in the involuntary leave of absence notification has elapsed, and all conditions and/or
requirements are met.

        C.      The Dean of Students may require the student to provide evidence that the student,
with or without reasonable accommodations, has sufficiently addressed the issues that previously
established the criteria for imposing an involuntary leave of absence as set forth in section I.A.6, above.
The Dean of Students may also ask, confer with, or seek information from others to assist in making the
determination. The information sought may include:
         1. At the student’s discretion, documentation of efforts by the student to address the issues
             that led to the leave
         2. With appropriate authorization, release of academic records to inform treating clinicians
         3. With appropriate authorization, release of treatment information to the extent necessary
             to determine if the student has sufficiently reduced the risk or disruption that led to the
             need for the involuntary leave
         4. With appropriate authorization, consultation with Vaden to the extent necessary to
             determine if the student has sufficiently reduced the risk or disruption that led to the need
             for the involuntary leave
         5. Consultation with OAE

        D.       All returning students must meet the essential eligibility requirements and any technical
standards of the University and, if applicable, the relevant school or department, with or without
reasonable accommodations. If the Dean of Students is not satisfied that the student is ready to return
to the University, the student will be notified in writing of the decision, including the reason for the
decision, within a reasonable time after the student has submitted a request for reenrollment and
required documentation.

       E.        A student not permitted to return may appeal the decision to the Vice Provost for
Student Affairs following the procedure in section I.A.9.


III.     Scope of the Policy and Relationship to Other University Policies
A leave of absence is an administrative process; it is not a disciplinary process. This policy and these
procedures are not intended to be punitive and do not take the place of disciplinary actions that are in
response to violations of Stanford’s Fundamental Standard or other policies or directives, nor do they
preclude the removal or dismissal of students from the University or University‐related programs as a
result of violations of other University policies or school or departmental protocols. This policy does not
limit the University’s ability to place enrollment holds on students for reasons beyond the scope of this
policy and nothing in this policy relieves a student of any financial obligations to the University that were
in place at the time the involuntary leave of absence was imposed.

Nothing in this policy limits the power of the University to take administrative action to ensure the
safety of the Stanford community. In exceptional circumstances, where the health or well‐being of any person
may be seriously affected, or where physical safety is seriously threatened, or where the ability of the University to
carry out its essential operations is seriously threatened or impaired, the President or the President’s designee, may
summarily suspend, dismiss, or bar any person from the University or University‐related programs. In all such cases,
actions taken will be reviewed promptly, typically within one week, by the appropriate University authority.

                                                           6
          Case 5:18-cv-02895-NC Document 73-1 Filed 10/18/19 Page 20 of 20



In situations involving an imminent or ongoing threat of harm to the student or any other member of
the University community, the Dean of Students, in the exercise of his or her reasonable judgment, may
require a student to be immediately prohibited from entering Stanford’s campus or facilities utilized for
University programs or activities while the individualized assessment and review described in section I.A.
are taking place. Such students will receive the written notice described in section I.A.2 as quickly as
possible.


IV.       Requests for Reasonable Accommodation
Stanford is committed to providing equal access to all participants in University processes, including
students with disabilities. Students with disabilities should contact the Office of Accessible Education
(OAE) to request accommodations. Information about the support services OAE provides, types of
accommodations offered, and appropriate documentation for accommodations, can be found on the
OAE website: https://oae.stanford.edu/.


V.        Related Resources
As noted herein, students placed on an involuntary leave of absence may have additional conditions
and/or requirements they must meet prior to returning to the University, in addition to any University
requirements applicable to all students returning from a leave.

         Undergraduate Students should consult the Returning to Stanford web page for generally
          applicable deadlines, information and resources.
         Graduate Students should consult with a Graduate Life Office Dean and their department for
          generally applicable deadlines, information and resources.

Students who are placed on an involuntary leave of absence may want to consult with the following
offices, where appropriate:

         Office of Accessible Education (OAE)
         Financial Aid
         Student Financial Services
         University Housing
         Vaden Health Center (Vaden)
         Undergraduate Advising & Research
         Graduate Life Office
         Bechtel International Center

The Process Resource will be available to assist all students who are placed on an involuntary leave of
absence with their questions about the process to reenroll and resume their studies and life at Stanford.




                                                     7
